 



EXHIBIT 10.1

UNITED COMMUNITY BANKS, INC.
2000 KEY EMPLOYEE STOCK OPTION PLAN
(As Amended And Restated Effective As of March 15, 2007)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1. ESTABLISHMENT, PURPOSE, AND DURATION
    4  
1.1 Establishment of the Plan
    4  
1.2 Purpose of the Plan
    4  
1.3 Duration of the Plan
    4  
 
       
ARTICLE 2. DEFINITIONS
    5  
 
       
ARTICLE 3. ADMINISTRATION
    8  
3.1 The Committee
    8  
3.2 Authority of the Committee
    8  
3.3 Decisions Binding
    8  
 
       
ARTICLE 4. SHARES SUBJECT TO THE PLAN
    8  
4.1 Number of Shares
    8  
4.2 Individual Limits
    9  
4.3 Adjustments In Authorized Shares
    10  
 
       
ARTICLE 5. ELIGIBILITY AND PARTICIPATION
    10  
 
       
ARTICLE 6. STOCK OPTIONS
    10  
6.1 Grant of Options
    10  
6.2 Agreement
    11  
6.3 Option Price
    11  
6.4 Duration of Options
    11  
6.5 Exercise of Options
    11  
6.6 Payment
    11  
6.7 Limited Transferability
    12  
6.8 Shareholder Rights
    12  
 
       
ARTICLE 7. STOCK APPRECIATION RIGHTS
    12  
7.1 Grants of SARs
    12  
7.2 Duration of SARs
    12  
7.3 Exercise of SAR
    12  
7.4 Determination of Payment of Cash and/or Shares Upon Exercise of SAR
    13  
7.5 Nontransferability
    13  
7.6 Shareholder Rights
    13  
 
       
ARTICLE 8. RESTRICTED STOCK; STOCK AWARDS; RESTRICTED STOCK UNITS
    13  
8.1 Grants
    13  
8.2 Restricted Period; Lapse of Restrictions
    13  
8.3 Rights of Holder; Limitations Thereon
    14  
8.4 Delivery of Unrestricted Shares
    14  
8.5 Nonassignability of Restricted Stock
    15  
8.6 Restricted Stock Units (or RSUs)
    15  

2



--------------------------------------------------------------------------------



 



         
ARTICLE 9. PERFORMANCE SHARE AWARDS
    15  
9.1 Award
    15  
9.2 Earning the Award
    15  
9.3 Payment
    16  
9.4 Shareholder Rights
    16  
 
       
ARTICLE 10. BENEFICIARY DESIGNATION
    17  
 
       
ARTICLE 11. DEFERRALS
    17  
 
       
ARTICLE 12. RIGHTS OF EMPLOYEES
    17  
12.1 Employment
    17  
12.2 Participation
    17  
 
       
ARTICLE 13. CHANGE IN CONTROL
    17  
13.1 Definition
    17  
13.2 Limitation on Awards
    18  
 
       
ARTICLE 14. AMENDMENT, MODIFICATION AND TERMINATION
    18  
14.1 Amendment, Modification and Termination
    18  
14.2 Awards Previously Granted
    19  
14.3 Compliance With Code Section 162(m)
    19  
 
       
ARTICLE 15. CANCELLATION AND RESCISSION OF AWARDS
    19  
 
       
ARTICLE 16. WITHHOLDING
    20  
16.1 Tax Withholding
    20  
16.2 Share Withholding
    20  
 
       
ARTICLE 17. INDEMNIFICATION
    20  
 
       
ARTICLE 18. SUCCESSORS
    20  
 
       
ARTICLE 19. LEGAL CONSTRUCTION
    20  
19.1 Gender and Number
    20  
19.2 Severability
    20  
19.3 Requirements of Law
    20  
19.4 Regulatory Approvals and Listing
    21  
19.5 Securities Law Compliance
    21  
19.6 Governing Law
    21  

3



--------------------------------------------------------------------------------



 



UNITED COMMUNITY BANKS, INC.
2000 KEY EMPLOYEE STOCK OPTION PLAN
(As Amended And Restated Effective As Of March 15, 2007)
ARTICLE 1. ESTABLISHMENT, PURPOSE, AND DURATION
     1.1 Establishment of the Plan. United Community Banks, Inc., a Georgia
corporation (hereinafter referred to as the “Company”), established a stock
option and incentive award plan known as the “United Community Banks, Inc. 2000
Key Employee Stock Option Plan” (the “Plan”), which Plan has subsequently been
amended. The Plan permits the grant of Incentive Stock Options, Nonqualified
Stock Options, Restricted Stock, Restricted Stock Units, Stock Awards,
Performance Share Awards and Stock Appreciation Rights.
     The Company now desires to amend and restate the Plan: (1) to increase the
aggregate number of shares available for issuance under the Plan to a total of
2,500,000, which includes the 808,562 shares currently available for issuance
under the Plan; (2) to provide that the number of shares that may be granted for
certain full value awards will be 400,000 shares, provided that such full value
grants may be made in excess of 400,000 shares and, in such event, will be
counted as 1.5 shares against the maximum number of shares, (3) to clarify that
shares received pursuant to or represented by an award which are then used to
pay the exercise price or withholding taxes are not available for reissuance
under the Plan; (4) to provide that the minimum time vesting period and minimum
performance-based vesting period for awards of restricted stock and restricted
stock units are three years and one year, respectively; (5) to prohibit
repricing of awards granted under the Plan; and (6) to change the definition of
retirement from the attainment of age 65 to the earlier of attainment of age 65
or the retirement age under any other benefit plan applicable to a participant.
     The term “Plan” as used hereinafter in this document refers to the Plan, as
amended and restated.
     The Plan shall become effective on the date it is approved by the Board of
Directors (the “Effective Date”), subject to approval of the Plan by the
Company’s shareholders within the 12-month period immediately thereafter, and
shall remain in effect as provided in Section 1.3. If the Plan (as amended and
restated) is not approved by the shareholders, the Plan as previously in effect
shall remain in effect in accordance with its terms.
     1.2 Purpose of the Plan. The purpose of the Plan is to secure for the
Company and its shareholders the benefits of the incentive inherent in stock
ownership in the Company by key employees of the Company and its subsidiaries,
who are responsible for its future growth and continued success. The Plan
promotes the success and enhances the value of the Company by linking the
personal interests of Participants (as defined below) to those of the Company’s
shareholders, and by providing Participants with an incentive for outstanding
performance. The Plan is further intended to provide flexibility to the Company
in its ability to motivate, attract and retain the services of Participants upon
whose judgment, interest and special effort the successful conduct of its
operation largely depends.
     1.3 Duration of the Plan. The Plan shall be effective on the Effective
Date, and shall remain in effect, subject to the right of the Board of Directors
to amend or terminate the Plan at any time pursuant to Article 14, until
10 years from approval date of increased shares and other changes.

4



--------------------------------------------------------------------------------



 



ARTICLE 2. DEFINITIONS
     Whenever used in the Plan, the following terms shall have the meanings set
forth below:

  (a)   “Agreement” means an agreement entered into by each Participant and the
Company, setting forth the terms and provisions applicable to Awards granted to
Participants under this Plan.     (b)   “Award” means, individually or
collectively, a grant under this Plan of Incentive Stock Options, Nonqualified
Stock Options, Restricted Stock, Restricted Stock Units, Stock Awards,
Performance Share Awards or Stock Appreciation Rights.     (c)   “Beneficial
Owner” or “Beneficial Ownership” shall have the meaning ascribed to such term in
Rule 13d-3 of the Exchange Act.     (d)   “Board” or “Board of Directors” means
the Board of Directors of the Company.     (e)   “Cause” means: (i) willful
misconduct on the part of a Participant that is materially detrimental to the
Company; or (ii) the conviction of a Participant for the commission of a felony.
The existence of “Cause” under either (i) or (ii) shall be determined by the
Committee. Notwithstanding the foregoing, if the Participant has entered into an
employment agreement that is binding as of the date of employment termination,
and if such employment agreement defines “Cause,” and/or provides a means of
determining whether “Cause” exists, such definition of “Cause” and means of
determining its existence shall supersede this provision.     (f)   “Code” means
the Internal Revenue Code of 1986, as amended from time to time, or any
successor act thereto.     (g)   “Committee” means the committee appointed to
administer the Plan with respect to grants of Awards, as specified in Article 3,
and to perform the functions set forth therein.     (h)   “Common Stock” means
the common stock of the Company, par value $1.00 per share.     (i)   “Company”
means United Community Banks, Inc., a Georgia corporation, or any successor
thereto as provided in Article 18.     (j)   “Corresponding SAR” means an SAR
that is granted in relation to a particular Option and that can be exercised
only upon the surrender to the Company, unexercised, of that portion of the
Option to which the SAR relates.     (k)   “Director” means any individual who
is a member of the Board of Directors of the Company.     (l)   “Disability”
shall have the meaning ascribed to such term in the Company’s long-term
disability plan covering the Participant, or in the absence of such plan, a
meaning consistent with Section 22(e)(3) of the Code.

5



--------------------------------------------------------------------------------



 



  (m)   “Employee” means any employee of the Company or the Company’s
Subsidiaries. Directors who are not otherwise employed by the Company or the
Company’s Subsidiaries are not considered Employees under this Plan.     (n)  
“Effective Date” shall have the meaning ascribed to such term in Section 1.1.  
  (o)   “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.     (p)   “Fair Market Value”
shall be determined as follows:

  (i)   If, on the relevant date, the Shares are traded on a national or
regional securities exchange or on The NASDAQ Stock Market (“NASDAQ”) and
closing sale prices for the Shares are customarily quoted, on the basis of the
closing sale price on the principal securities exchange on which the Shares may
then be traded or, if there is no such sale on the relevant date, then on the
immediately preceding day on which a sale was reported;     (ii)   If, on the
relevant date, the Shares are not listed on any securities exchange or traded on
NASDAQ, but nevertheless are publicly traded and reported on NASDAQ without
closing sale prices for the Shares being customarily quoted, on the basis of the
mean between the closing bid and asked quotations in such other over-the-counter
market as reported by NASDAQ; but, if there are no bid and asked quotations in
the over-the-counter market as reported by NASDAQ on that date, then the mean
between the closing bid and asked quotations in the over-the-counter market as
reported by NASDAQ on the immediately preceding day such bid and asked prices
were quoted; and     (iii)   If, on the relevant date, the Shares are not
publicly traded as described in (i) or (ii), on the basis of the good faith
determination of the Committee.

  (q)   “Incentive Stock Option” or “ISO” means an option to purchase Shares
granted under Article 6 which is designated as an Incentive Stock Option and is
intended to meet the requirements of Section 422 of the Code.     (r)   “Initial
Value” means, with respect to a Corresponding SAR, the Option Price per share of
the related Option, and with respect to an SAR granted independently of an
Option, the Fair Market Value of one share of Common Stock on the date of grant.
    (s)   “Insider” shall mean an Employee who is, on the relevant date, an
officer or a director, or a ten percent (10%) beneficial owner of any class of
the Company’s equity securities that is registered pursuant to Section 12 of the
Exchange Act or any successor provision, as “officer” and “director” are defined
under Section 16 of the Exchange Act.     (t)   “Named Executive Officer” means,
if applicable, a Participant who, as of the date of vesting and/or payout of an
Award is one of the group of “covered employees,” as defined in the regulations
promulgated under Code Section 162(m), or any successor statute.     (u)  
“Nonqualified Stock Option” or “NQSO” means an option to purchase Shares granted
under Article 6, and which is not intended to meet the requirements of Code
Section 422.

6



--------------------------------------------------------------------------------



 



  (v)   “Option” means an Incentive Stock Option or a Nonqualified Stock Option.
    (w)   “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option, as determined by the Committee.     (x)  
“Participant” means an Employee who has been determined by the Committee to
contribute significantly to the profits or growth of the Company and who has
been granted an Award under the Plan which is outstanding.     (y)  
“Performance Share Award” means an Award, which, in accordance with and subject
to an Agreement, will entitle the Participant, or his estate or beneficiary in
the event of the Participant’s death, to receive cash, Shares or a combination
thereof.     (z)   “Performance Measure” means the performance measures set
forth in Section 9.2 which are used for Performance Share Awards.     (aa)  
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.     (bb)   “Retirement” means, as applied
to a Participant, the Participant’s termination of employment at the earlier of
when the Participant attains age 65 or when he qualifies for early or normal
retirement under the Company’s Profit Sharing Plan, under the successor or
replacement of such plan if it is then no longer in effect, or under any other
retirement plan covering the Participant maintained or adopted by the Company.  
  (cc)   “Restricted Stock” means an Award of Common Stock granted in accordance
with the terms of Article 8 and the other provisions of the Plan, and which is
nontransferable and subject to a substantial risk of forfeiture. Shares of
Common Stock shall cease to be Restricted Stock when, in accordance with the
terms hereof and the applicable Agreement, they become transferable and free of
substantial risk of forfeiture.     (dd)   “Restricted Stock Units” or “RSUs”
means a right granted under Article 8 to receive a number of Shares or a cash
payment for each such Share equal to the Fair Market Value of a Share on a
specified date.     (ee)   “SAR” means a stock appreciation right that entitles
the holder to receive, with respect to each Share encompassed by the exercise of
such SAR, the amount determined by the Committee and specified in an Agreement.
In the absence of such specification, the holder shall be entitled to receive in
cash, with respect to each Share encompassed by the exercise of such SAR, the
excess of the Fair Market Value on the date of exercise over the Initial Value.
References to “SARs” include both Corresponding SARs and SARs granted
independently of Options, unless the context requires otherwise.     (ff)  
“Section 409A” means Section 409A of the Code and the rulings and regulations
thereunder, including any transitional rules.     (gg)   “Share” or “Shares”
means the shares of Common Stock of the Company (including any new, additional
or different stock or securities resulting from the changes described in
Section 4.3).

7



--------------------------------------------------------------------------------



 



  (hh)   “Stock Award” means a grant of Shares under Article 8 that is not
generally subject to restrictions and pursuant to which a certificate for the
Shares is transferred to the Employee.     (ii)   “Subsidiary” means any company
during any period in which it is a “subsidiary corporation” (as that term is
defined in Code Section 424(f)) with respect to the Company.

ARTICLE 3. ADMINISTRATION
     3.1 The Committee. The Plan shall be administered by the Board of Directors
or by the Compensation Committee of the Board, or by any other committee or
subcommittee appointed by the Board that is granted authority to administer the
Plan. The members of the Committee shall be appointed from time to time by, and
shall serve at the discretion of, the Board of Directors.
     3.2 Authority of the Committee. Subject to the provisions of the Plan, the
Committee shall have full power to select the Employees who are responsible for
the future growth and success of the Company who shall participate in the Plan
(who may change from year to year); determine the size and types of Awards;
determine the terms and conditions of Awards in a manner consistent with the
Plan (including conditions on the exercisability of all or a part of an Option
or SAR, restrictions on transferability, vesting provisions on Restricted Stock,
Restricted Stock Units, or Performance Share Awards and the duration of the
Awards); construe and interpret the Plan and any agreement or instrument entered
into under the Plan; establish, amend or waive rules and regulations for the
Plan’s administration; and (subject to the provisions of Article 14) amend the
terms and conditions of any outstanding Award to the extent such terms and
conditions are within the discretion of the Committee as provided in the Plan,
including accelerating the time any Option or SAR may be exercised and
establishing different terms and conditions relating to the effect of the
termination of employment or other services to the Company. Notwithstanding the
above provision, the Committee shall not have the authority to decrease the
Option Price of any outstanding Option, except in accordance with Section 4.3 or
unless such an amendment is approved by the shareholders of the Company.
Further, the Committee shall make all other determinations which may be
necessary or advisable in the Committee’s opinion for the administration of the
Plan. All expenses of administering this Plan shall be borne by the Company.
     3.3 Decisions Binding. All determinations and decisions made by the
Committee pursuant to the provisions of the Plan and all related orders and
resolutions of the Board shall be final, conclusive and binding on all Persons,
including the Company, the shareholders, Employees, Participants and their
estates and beneficiaries.
ARTICLE 4. SHARES SUBJECT TO THE PLAN

  4.1   Number of Shares.     (a)   Subject to adjustment as provided in
Section 4.3, the total number of Shares which are available for issuance under
the Plan shall be increased by 1,691,438 Shares to a total of 2,500,000 Shares.
Other than Awards of Stock Options or SARs or Awards that must be settled in
cash, the number of Shares reserved under the Plan that may be granted in the
form of other Awards (“Full Value Grants”) will be 400,000 Shares, provided that
Full Value Grants in excess of 400,000 Shares may be made and, in such event,
will be counted against the 2,500,000 Plan maximum so that the maximum is
reduced by one and one-half (1.5) Shares for each Share subject to the Full
Value Grants. The maximum number of Shares available for grant as ISOs under the
Plan shall equal an aggregate of

8



--------------------------------------------------------------------------------



 



      1,000,000 Shares. The Shares may, in the discretion of the Company, be
either authorized but unissued Shares or Shares held as treasury shares,
including Shares purchased by the Company, whether on the market or otherwise.  
  (b)   The following rules shall apply for purposes of the determination of the
number of Shares available for grant under the Plan:

  (i)   If, for any reason, any Shares awarded or subject to purchase under the
Plan are not delivered or purchased, or are reacquired by the Company, for
reasons including, but not limited to, a forfeiture of Restricted Stock or
termination, expiration or cancellation of an Option, Stock Appreciation Rights,
Restricted Stock Units, Performance Shares (“Returned Shares”), such Returned
Shares shall not be charged against the aggregate number of Shares available for
issuance pursuant to Awards under the Plan and shall again be available for
issuance pursuant to an Award under the Plan (with Returned Shares relating to
Full Value Grants above the 400,000 Share limit counting as 1.5 Shares).    
(ii)   Each Performance Share awarded that may be settled in Shares shall be
counted as one Share subject to an Award (until the 400,000 Share limit for Full
Value Grants has been exceeded). Performance Shares that may not be settled in
Shares (or that may be settled in Shares but are not) shall not result in a
charge against the aggregate number of Shares available for issuance. Each Stock
Appreciation Right to be settled in Shares shall be counted as one Share subject
to an Award, regardless of the number of Shares that are actually issued upon
exercise and settlement of the Stock Appreciation Right. Stock Appreciation
Rights that may only be settled in cash and may not be settled in Shares shall
not result in a charge against the aggregate number of Shares available for
issuance. In addition, if a Stock Appreciation Right is granted in connection
with an Option and the exercise of the Stock Appreciation Right results in the
loss of the Option right, the Shares that otherwise would have been issued upon
the exercise of such related Option shall not result in a charge against the
aggregate number of Shares available for issuance.     (iii)   Each Restricted
Stock Unit that may be settled in Shares shall be counted as one Share subject
to an award (until the 400,000 Share limit for Full Value Grants has been
exceeded). Restricted Stock Units that may only be settled in cash and may not
be settled in Shares shall not result in a charge against the aggregate number
of Shares available for issuance.

     4.2 Individual Limits. Except to the extent the Committee determines that
an Award to a Named Executive Officer shall not comply with Section 162(m) of
the Code, for purposes of Awards to an individual who is a Named Executive
Officer, the following rules shall apply to Awards under the Plan:

  (a)   Options and SARs. The maximum number of Options and Stock Appreciation
Rights that, in the aggregate, may be granted pursuant to Awards in any one
calendar year to any one Participant shall be 100,000 Shares.     (b)  
Restricted Stock, Restricted Stock Units and Performance Shares. The maximum
aggregate number of Shares of Restricted Stock, number of Restricted Stock Units
and

9



--------------------------------------------------------------------------------



 



      Performance Shares that may be granted pursuant to Awards in any one
calendar year to any one Participant shall be 66,666 Shares.

     4.3 Adjustments In Authorized Shares. In the event of any change in
corporate capitalization, such as a stock split, or a corporate transaction,
such as any merger, consolidation, separation, including a spin-off, or other
distribution of stock or property of the Company, any reorganization (whether or
not such reorganization comes within the definition of such term in Code
Section 368) or any partial or complete liquidation of the Company, such
adjustment shall be made in the number and class of Shares which may be
delivered under the Plan, and in the number and class of and/or price of Shares
subject to outstanding Awards granted under the Plan, as may be determined to be
appropriate and equitable by the Committee, in its sole discretion, to prevent
dilution or enlargement of rights; provided, however, that the number of Shares
subject to any Award shall always be a whole number and the Committee shall make
such adjustments as are necessary to insure Awards of whole Shares.
     The equitable adjustments shall be made by the Committee, as it determines
are necessary and appropriate, in:

  (a)   The limitation on the aggregate number of Shares that may be awarded as
set forth in Section 4.1, including, without limitation, with respect to
Incentive Stock Options;     (b)   The limitations on the aggregate number of
Shares that may be awarded to any one single Participant in a specific period as
set forth in Section 4.2 of the Plan;     (c)   The number and class of Shares
that may be subject to an Award, and which have not been issued or transferred
under an outstanding Award;     (d)   The Option Price under outstanding Options
and the number of Shares to be transferred in settlement of outstanding Stock
Appreciation Rights; and     (e)   The terms, conditions or restrictions of any
Award and Agreement, including the price payable for the acquisition of Shares;
provided, however, that all such adjustments shall be made consistent with the
requirements of Section 409A and in respect of each ISO, shall be accomplished
so that such Option shall continue to be an incentive stock option within the
meaning of Code Section 422.

ARTICLE 5. ELIGIBILITY AND PARTICIPATION
     Any key Employee of the Company or any Subsidiary, including any such
Employee who is also a director of the Company or any Subsidiary, whose
judgment, initiative and efforts contribute or may be expected to contribute
materially to the successful performance of the Company or any Subsidiary shall
be eligible to receive an Award under the Plan. In determining the individuals
to whom such an Award shall be granted and the number of Shares which may be
granted pursuant to that Award, the Committee shall take into account the duties
of the respective individual, his or her present and potential contributions to
the success of the Company or any Subsidiary, and such other factors as the
Committee shall deem relevant in connection with accomplishing the purposes of
the Plan.
ARTICLE 6. STOCK OPTIONS
     6.1 Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Participants at any time and from time to time as
shall be determined by the Committee. The

10



--------------------------------------------------------------------------------



 



Committee shall have discretion in determining the number of Shares subject to
Options granted to each Participant. An Option may be granted with or without a
Corresponding SAR. No Participant may be granted ISOs (under the Plan and all
other incentive stock option plans of the Company and any Subsidiary) which are
first exercisable in any calendar year for Shares having an aggregate Fair
Market Value (determined as of the date an Option is granted) that exceeds One
Hundred Thousand Dollars ($100,000). The preceding annual limit shall not apply
to NQSOs. The Committee may grant a Participant ISOs, NQSOs or a combination
thereof, and may vary such Awards among Participants.
     6.2 Agreement. Each Option grant shall be evidenced by an Agreement that
shall specify the Option Price, the duration of the Option, the number of Shares
to which the Option pertains and such other provisions as the Committee shall
determine. The Option Agreement shall further specify whether the Award is
intended to be an ISO or an NQSO. Any portion of an Option that is not
designated as an ISO or otherwise fails or is not qualified as an ISO (even if
designated as an ISO) shall be a NQSO. If the Option is granted in connection
with a Corresponding SAR, the Agreement shall also specify the terms that apply
to the exercise of the Option and Corresponding SAR.
     6.3 Option Price. The Option Price for each grant of an ISO or a NQSO shall
not be less than one hundred percent (100%) of the Fair Market Value of a Share
on the date the Option is granted. In no event, however, shall any Participant
who owns (within the meaning of Section 424(d) of the Code) stock of the Company
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company be eligible to receive an ISO at an Option Price
less than one hundred ten percent (110%) of the Fair Market Value of a share on
the date the ISO is granted. The Committee is authorized to issue Options,
whether ISOs or NQSOs, at an Option Price in excess of the Fair Market Value on
the date the Option is granted (the so-called “Premium Price” Option) to
encourage superior performance.
     6.4 Duration of Options. Each Option shall expire at such time as the
Committee shall determine at the time of grant; provided, however, that no
Option shall be exercisable later than the tenth (10th) anniversary date of its
grant; provided, further, however, that any ISO granted to any Participant who
at such time owns (within the meaning of Section 424(d) of the Code) stock of
the Company possessing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company, shall not be exercisable later
than the fifth (5th) anniversary date of its grant.
     6.5 Exercise of Options. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, including conditions related to
the employment of the Participant with the Company or any Subsidiary, which need
not be the same for each grant or for each Participant. Each Option shall be
exercisable for such number of Shares and at such time or times, including
periodic installments, as may be determined by the Committee at the time of the
grant. The Committee may provide in the Agreement for automatic accelerated
vesting and other rights upon the occurrence of a Change in Control (as defined
in Section 13.1) of the Company. Except as otherwise provided in the Agreement
and Article 13, the right to purchase Shares that are exercisable in periodic
installments shall be cumulative so that when the right to purchase any Shares
has accrued, such Shares or any part thereof may be purchased at any time
thereafter until the expiration or termination of the Option. The exercise or
partial exercise of either an Option or its Corresponding SAR shall result in
the termination of the other to the extent of the number of Shares with respect
to which the Option or Corresponding SAR is exercised.
     6.6 Payment. Options shall be exercised by the delivery of a written notice
of exercise to the Company, setting forth the number of Shares with respect to
which the Option is to be exercised, accompanied by full payment for the Shares.
The Option Price upon exercise of any Option shall be payable to the Company in
full, either: (a) in cash, (b) cash equivalent approved by the Committee, (c) if

11



--------------------------------------------------------------------------------



 



provided for by the Committee in the Agreement, by tendering previously acquired
Shares (or delivering a certification of ownership of such Shares) having an
aggregate Fair Market Value at the time of exercise equal to the total Option
Price (provided that the Shares which are tendered must have been held by the
Participant for six months, if required for accounting purposes, and for the
period required by law, if any, prior to their tender to satisfy the Option
Price), or (d) by a combination of (a), (b) and (c). The Committee also may
allow cashless exercises as permitted under Federal Reserve Board’s
Regulation T, subject to applicable securities law restrictions, or by any other
means which the Committee determines to be consistent with the Plan’s purpose
and applicable law. As soon as practicable after receipt of a written
notification of exercise and full payment, the Company shall deliver to the
Participant, in the Participant’s name, Share certificates in an appropriate
amount based upon the number of Shares purchased under the Option(s), and may
place appropriate legends on the certificates representing such Shares.
     6.7 Limited Transferability. If permitted by the Committee in the
Agreement, a Participant may transfer an Option granted hereunder, including,
but not limited to, transfers to members of his or her Immediate Family (as
defined below), to one or more trusts for the benefit of such Immediate Family
members, or to one or more partnerships where such Immediate Family members are
the only partners, if (i) the Participant does not receive any consideration in
any form whatsoever for such transfer, (ii) such transfer is permitted under
applicable tax laws, and (iii) the Participant is an Insider, such transfer is
permitted under Rule 16b-3 of the Exchange Act as in effect from time to time.
Any Option so transferred shall continue to be subject to the same terms and
conditions in the hands of the transferee as were applicable to said Option
immediately prior to the transfer thereof. Any reference in any such Agreement
to the employment by or performance of services for the Company by the
Participant shall continue to refer to the employment of, or performance by, the
transferring Participant. For purposes hereof, “Immediate Family” shall mean the
Participant and the Participant’s spouse, children and grandchildren. Any Option
that is granted pursuant to any Agreement that did not initially expressly allow
the transfer of said Option and that has not been amended to expressly permit
such transfer, shall not be transferable by the Participant other than by will
or by the laws of descent and distribution and such Option thus shall be
exercisable in the Participant’s lifetime only by the Participant.
     6.8 Shareholder Rights. No Participant shall have any rights as a
shareholder with respect to Shares subject to an Option until the issuance of
such Shares to the Participant pursuant to the exercise of such Option.
ARTICLE 7. STOCK APPRECIATION RIGHTS
     7.1 Grants of SARs. The Committee shall designate Participants to whom SARs
are granted, and will specify the number of Shares subject to each grant. An SAR
may be granted with or without a related Option. All SARs granted under this
Plan shall be subject to an Agreement in accordance with the terms of this Plan.
A payment to the Participant upon the exercise of a Corresponding SAR may not be
more than the difference between the Fair Market Value of the Shares subject to
the Option on the date of grant and the Fair Market Value of the Shares on the
date of exercise of the Corresponding SAR.
     7.2 Duration of SARs. The duration of an SAR shall be set forth in the
Agreement as determined by the Committee. An SAR that is granted as a
Corresponding SAR shall have the same duration as the Option to which it
relates. An SAR shall terminate due to the Participant’s termination of
employment at the same time as the date specified in Article 6 with respect to
Options, regardless of whether the SAR was granted in connection with the grant
of an Option.
     7.3 Exercise of SAR. An SAR may be exercised in whole at any time or in
part from time to time and at such times and in compliance with such
requirements as the Committee shall determine as set forth in the Agreement. An
SAR granted under this Plan may be exercised with respect to any number of

12



--------------------------------------------------------------------------------



 



whole shares less than the full number of shares for which the SAR could be
exercised. A partial exercise of an SAR shall not affect the right to exercise
the SAR from time to time in accordance with this Plan and the applicable
Agreement with respect to the remaining shares subject to the SAR. The exercise
of either an Option or Corresponding SAR shall result in the termination of the
other to the extent of the number of Shares with respect to which the Option or
its Corresponding SAR is exercised.
     7.4 Determination of Payment of Cash and/or Shares Upon Exercise of SAR. At
the Committee’s discretion, the amount payable as a result of the exercise of an
SAR may be settled in cash, Shares, or a combination of cash and Shares. A
fractional share shall not be deliverable upon the exercise of an SAR, but a
cash payment shall be made in lieu thereof.
     7.5 Nontransferability. Each SAR granted under the Plan shall be
nontransferable except by will or by the laws of descent and distribution.
During the lifetime of the Participant to whom the SAR is granted, the SAR may
be exercised only by the Participant. No right or interest of a Participant in
any SAR shall be liable for, or subject to any lien, obligation or liability of
such Participant. A Corresponding SAR shall be subject to the same restrictions
on transfer as the ISO to which it relates. Notwithstanding the foregoing, if
the Agreement so provides, a Participant may transfer an SAR (other than a
Corresponding SAR that relates to an Incentive Stock Option) under the same
rules and conditions as are set forth in Section 6.7.
     7.6 Shareholder Rights. No Participant shall have any rights as a
shareholder with respect to Shares subject to an SAR until the issuance of
Shares (if any) to the Participant pursuant to the exercise of such SAR.
ARTICLE 8. RESTRICTED STOCK; STOCK AWARDS; RESTRICTED STOCK UNITS
     8.1 Grants. The Committee may from time to time in its discretion grant
Restricted Stock, Restricted Stock Units, and Stock Awards to Participants and
may determine the number of Shares of Restricted Stock, Restricted Stock Units,
or Stock Awards to be granted. The Committee shall determine the terms and
conditions of, and the amount of payment, if any, to be made by the Employee for
such Shares or Restricted Stock. A grant of Restricted Stock may, in addition to
other conditions, require the Participant to pay for such Shares of Restricted
Stock, but the Committee may establish a price below Fair Market Value at which
the Participant can purchase the Shares of Restricted Stock. Each grant of
Restricted Stock shall be evidenced by an Agreement containing terms and
conditions not inconsistent with the Plan as the Committee shall determine to be
appropriate in its sole discretion.
     8.2 Restricted Period; Lapse of Restrictions. At the time a grant of
Restricted Stock is made, the Committee shall establish a period or periods of
time (the “Restricted Period”) applicable to such grant. Subject to the other
provisions of this Article 8, at the end of the Restricted Period all
restrictions shall lapse and the Restricted Stock shall vest in the Participant.
At the time a grant is made, the Committee may, in its discretion, prescribe
conditions for the incremental lapse of restrictions during the Restricted
Period and for the lapse or termination of restrictions upon the occurrence of
other conditions in addition to or other than the expiration of the Restricted
Period with respect to all or any portion of the Restricted Stock. Such
conditions may, but need not, include the following:

  (a)   The death, Disability or Retirement of the Employee to whom Restricted
Stock is granted, or     (b)   The occurrence of a Change in Control (as defined
in Section 13.1).

13



--------------------------------------------------------------------------------



 



Provided, that, subject to shortening the length of the Restriction Period upon
the occurrence of such circumstances, all grants of Restricted Stock and
Restricted Stock Units shall have a Restriction Period of not less than three
(3) years (but graded vesting may be provided), provided further, that
performance-based Restricted Stock and Restricted Stock Unit Awards shall be
subject to a restriction period of not less than one (1) year.
The Committee may also, in its discretion, shorten or terminate the Restricted
Period, or waive any conditions for the lapse or termination of restrictions
with respect to all or any portion of the Restricted Stock at any time after the
date the grant is made.
     8.3 Rights of Holder; Limitations Thereon. Upon a grant of Restricted
Stock, the number of Shares of Restricted Stock granted to the Participant shall
be registered in the Participant’s name and shall be evidenced by an account
established in the Participant’s name, a certificate held in custody by the
Company or such other method as may be selected by the Committee. Following such
action, the Participant shall have the rights and privileges of a shareholder as
to such Restricted Stock, including the right to receive dividends, if and when
declared by the Board of Directors, and to vote such Restricted Stock, except
that the right to receive cash dividends shall be the right to receive such
dividends either in cash currently or by payment in Restricted Stock, as the
Committee shall determine, and except further that, the following restrictions
shall apply:

  (a)   The Participant shall not be entitled to delivery of a certificate until
the expiration or termination of the Restricted Period for the Shares
represented by such certificate and the satisfaction of any and all other
conditions prescribed by the Committee;     (b)   None of the Shares of
Restricted Stock may be sold, transferred, assigned, pledged, or otherwise
encumbered or disposed of during the Restricted Period and until the
satisfaction of any and all other conditions prescribed by the Committee; and  
  (c)   All of the Shares of Restricted Stock that have not vested shall be
forfeited and all rights of the Participant to such Shares of Restricted Stock
shall terminate without further obligation on the part of the Company, unless
the Participant has remained an employee of (or non-Employee Director of or
active consultant providing services to) the Company or any of its Subsidiaries,
until the expiration or termination of the Restricted Period and the
satisfaction of any and all other conditions prescribed by the Committee
applicable to such Shares of Restricted Stock. Upon the forfeiture of any Shares
of Restricted Stock, such forfeited Shares shall be transferred to the Company
without further action by the Participant and shall, in accordance with
Section 4.1, again be available for grant under the Plan. If the Participant
paid any amount for the Shares of Restricted Stock that are forfeited, the
Company shall pay the Participant the lesser of the Fair Market Value of the
Shares on the date they are forfeited or the amount paid by the Participant.

     With respect to any Shares received as a result of adjustments under
Section 4.3 hereof and any Shares received with respect to cash dividends
declared on Restricted Stock, the Participant shall have the same rights and
privileges, and be subject to the same restrictions, as are set forth in this
Article 8.
     8.4 Delivery of Unrestricted Shares. Upon the expiration or termination of
the Restricted Period for any Shares of Restricted Stock and the satisfaction of
any and all other conditions prescribed by the Committee, the restrictions
applicable to such Shares of Restricted Stock shall lapse and a stock
certificate for the number of Shares of Restricted Stock with respect to which
the restrictions have lapsed shall be delivered, free of all such restrictions
except any that may be imposed by law, a shareholders’ agreement or any other
agreement, to the holder of the Restricted Stock. The Company shall not be

14



--------------------------------------------------------------------------------



 



required to deliver any fractional Share but will pay, in lieu thereof, the Fair
Market Value (determined as of the date the restrictions lapse) of such
fractional Share to the holder thereof. Concurrently with the delivery of a
certificate for Restricted Stock, the holder shall be required to pay an amount
necessary to satisfy any applicable federal, state and local tax requirements as
set out in Article 16 below.
     8.5 Nonassignability of Restricted Stock. Unless the Committee provides
otherwise in the Agreement, no grant of, nor any right or interest of a
Participant in or to, any Restricted Stock, or in any instrument evidencing any
grant of Restricted Stock under the Plan, may be assigned, encumbered or
transferred except, in the event of the death of a Participant, by will or the
laws of descent and distribution.
     8.6 Restricted Stock Units (or RSUs). Awards of Restricted Stock Units may
be made to Participants in accordance with the following terms and conditions:

  (a)   The Committee, in its discretion, shall determine and set forth in an
Agreement the number of RSUs to grant to a Participant, the vesting period, and
other terms and conditions of the award, including whether the award will be
paid in cash, Shares or a combination of the two and the time when the award
will be payable (i.e., at vesting, termination of employment, upon a Change in
Control, or another date).     (b)   Unless the Agreement granting RSUs provides
otherwise, RSUs shall not be sold, transferred or otherwise disposed of and
shall not be pledged or otherwise hypothecated.     (c)   A Participant to whom
RSUs are awarded has no rights as a shareholder with respect to the Shares
represented by the RSUs unless and until the Shares are actually delivered to
the Participant, provided, however, RSUs may have dividend equivalent rights if
provided for by the Committee.     (d)   The Agreement granting RSUs shall set
forth the terms and conditions that shall apply upon the termination of the
Participant’s employment with the Company (including a forfeiture of RSUs which
have not vested upon Participant’s ceasing to be employed) as the Committee may,
in its discretion, determine at the time the Award is granted.     (e)   Any
grant of RSUs may specify performance objectives that, if achieved, may result
in vesting or earlier vesting of all or a portion of the RSUs.

ARTICLE 9. PERFORMANCE SHARE AWARDS
     9.1 Award. The Committee may designate Participants to whom Performance
Share Awards will be granted from time to time for no consideration and specify
the number of shares of Common Stock covered by the Award.
     9.2 Earning the Award. A Performance Share Award, or portion thereof, will
be earned, and the Participant will be entitled to receive Shares, a cash
payment or a combination thereof, only upon the achievement by the Participant,
the Company, or a Subsidiary of such Performance Measures as the Committee, in
its discretion, shall prescribe on the date of grant.
     The Performance Measures for purposes of Awards shall be chosen by the
Committee from among the following:

  (a)   net operating income or growth in such net operating income;

15



--------------------------------------------------------------------------------



 



  (b)   operating earnings per share or growth in such operating earnings per
share;     (c)   annual growth in consolidated total revenue, loans or deposits;
    (d)   changes or increases in market share;     (e)   earnings before taxes
or the growth in such earnings;     (f)   stock price or the growth in such
price;     (g)   return on equity, tangible equity, and assets or the growth in
such returns;     (h)   total shareholders’ return or the growth in such return;
    (i)   contribution to geographic expansion;     (j)   level of expenses or
the reduction of expenses,     (k)   overhead ratios or changes in such ratios,
    (l)   efficiency ratios or changes in such ratios;     (m)   loan quality or
the changes in the level of loan quality or changes in the ratios of net
charge-offs to loans or non-performing assets to assets;     (n)   customer
satisfaction scores or changes in such scores; and/or,     (o)   economic value
added or changes in such value added.

     The Committee can establish other performance measures for awards granted
to participants that are not Named Executive Officers, or for awards granted to
Named Executive Officers that are not intended to qualify under the
performance-based compensation provisions of Section 162(m) of the Code.
     The Committee may in determining whether Performance Measures have been met
adjust the Company’s financial results to exclude the effect of unusual charges
or income items or other events, including acquisitions or dispositions of
businesses or assets, restructurings, reductions in force, currency fluctuations
or changes in accounting, which are distortive of financial results (either on a
segment or consolidated basis). In addition, the Committee will adjust its
calculations to exclude the effect on financial results of changes in the Code
or other tax laws, or the regulations relating thereto.
     9.3 Payment. In the discretion of the Committee, the amount payable when a
Performance Share Award is earned may be settled in cash, by the grant of Shares
or a combination of cash and Shares. The aggregate Fair Market Value of the
Shares received by the Participant pursuant to a Performance Share Award,
together with any cash paid to the Participant, shall be equal to the aggregate
Fair Market Value, on the date the Performance Shares are earned, of the number
of Shares equal to each Performance Share earned. A fractional Share will not be
deliverable when a Performance Share Award is earned, but a cash payment will be
made in lieu thereof.
     9.4 Shareholder Rights. No Participant shall have, as a result of receiving
a Performance Share Award, any rights as a shareholder until and to the extent
that the Performance Shares are earned

16



--------------------------------------------------------------------------------



 



and Shares are transferred to such Participant. If the Agreement so provides, a
Participant may receive a cash payment equal to the dividends that would have
been payable with respect to the number of Shares covered by the Award between
(a) the date that the Performance Shares are awarded and (b) the date that a
transfer of Shares to the Participant, cash settlement, or combination thereof
is made pursuant to the Performance Share Award. A Participant may not sell,
transfer, pledge, exchange, hypothecate, or otherwise dispose of a Performance
Share Award or the right to receive Shares thereunder other than by will or the
laws of descent and distribution. After a Performance Share Award is earned and
paid in Shares , a Participant will have all the rights of a shareholder with
respect to the Shares so awarded; provided that the restrictions of Section 19.4
or any shareholders’ agreement or other agreement shall, if applicable, continue
to apply.
ARTICLE 10. BENEFICIARY DESIGNATION
     To the extent applicable, each Participant under the Plan may, from time to
time, name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid in case of his or
her death before he or she receives any or all of such benefit. Each such
designation shall revoke all prior designations by the same Participant, shall
be in a form prescribed by the Company and shall be effective only when filed by
the Participant, in writing, with the Company during the Participant’s lifetime.
In the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate. If required, the
spouse of a married Participant domiciled in a community property jurisdiction
shall join in any designation of a beneficiary or beneficiaries other than the
spouse.
ARTICLE 11. DEFERRALS
          The Committee may permit a Participant to defer to another plan or
program such Participant’s receipt of Shares or cash that would otherwise be due
to such Participant by virtue of the exercise of an Option or SAR, the vesting
of Restricted Stock or RSUs, or the earning of a Performance Share Award. If any
such deferral election is required or permitted, the Committee shall, in its
sole discretion, establish rules and procedures for such payment deferrals.
ARTICLE 12. RIGHTS OF EMPLOYEES
     12.1 Employment. Nothing in the Plan shall interfere with or limit in any
way the right of the Company or a Subsidiary to terminate any Participant’s
employment by, or performance of services for, the Company at any time, nor
confer upon any Participant any right to continue in the employ or service of
the Company or a Subsidiary. For purposes of the Plan, transfer of employment of
a Participant between the Company and any one of its Subsidiaries (or between
Subsidiaries) shall not be deemed a termination of employment.
     12.2 Participation. No Employee shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.
ARTICLE 13. CHANGE IN CONTROL
     13.1 Definition. For purposes of the Plan, a “Change in Control” means any
of the following events:

  (a)   The acquisition (other than from the Company) by any Person of
Beneficial Ownership of twenty percent (20%) or more of the combined voting
power of the Company’s then outstanding voting securities; provided, however,
that for purposes of this Section 13.1,

17



--------------------------------------------------------------------------------



 



      Person shall not include any person who on the Effective Date owns ten
percent (10%) or more of the Company’s outstanding securities, and a Change in
Control shall not be deemed to occur solely because twenty percent (20%) or more
of the combined voting power of the Company’s then outstanding securities is
acquired by (i) a trustee or other fiduciary holding securities under one (1) or
more employee benefit plans maintained by the Company or any of its
subsidiaries, or (ii) any corporation, which, immediately prior to such
acquisition, is owned directly or indirectly by the shareholders of the Company
in the same proportion as their ownership of stock in the Company immediately
prior to such acquisition.     (b)   Consummation by the Company of (1) a merger
or consolidation involving the Company if the shareholders of the Company,
immediately before such merger or consolidation do not, as a result of such
merger or consolidation, own, directly or indirectly, more than fifty percent
(50%) of the combined voting power of the then outstanding voting securities of
the corporation resulting from such merger or consolidation in substantially the
same proportion as their ownership of the combined voting power of the voting
securities of the Company outstanding immediately before such merger or
consolidation, or (2) a complete liquidation or dissolution of the Company or
consummation of the sale or other disposition of all or substantially all of the
assets of the Company.     (c)   A change in the composition of the Board such
that the individuals who, as of the Effective Date, constitute the Board (such
Board shall be hereinafter referred to as the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, for
purposes of this Section 13.1 that any individual who becomes a member of the
Board subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; but, provided, further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act, including any successor to such Rule), or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board, shall not be so considered as a member of the Incumbent Board.

     13.2 Limitation on Awards. Notwithstanding any other provisions of the Plan
and unless provided otherwise in the Agreement, if the right to receive or
benefit from any Award under this Plan, either alone or together with payments
that a Participant has the right to receive from the Company or a Subsidiary,
would constitute a “parachute payment” (as defined in Section 280G of the Code),
all such payments shall be reduced to the largest amount that will result in no
portion being subject to the excise tax imposed by Section 4999 of the Code.
ARTICLE 14. AMENDMENT, MODIFICATION AND TERMINATION
     14.1 Amendment, Modification and Termination. The Board may, at any time
and from time to time, alter, amend, suspend or terminate the Plan in whole or
in part; provided, that, unless approved by the holders of a majority of the
total number of Shares of the Company represented and voted at a meeting at
which a quorum is present, no amendment shall be made to the Plan if such
amendment would amend the Plan in any manner which the Board determines can
become effective only if approved by the shareholders.

18



--------------------------------------------------------------------------------



 



     14.2 Awards Previously Granted. No termination, amendment or modification
of the Plan shall adversely affect in any material way any Award previously
granted under the Plan, without the written consent of the Participant holding
such Award. The Committee shall (subject to Section 3.2), with the written
consent of the Participant holding such Award, have the authority to cancel
Awards outstanding and grant replacement Awards therefor.
     14.3 Compliance With Code Section 162(m). At all times when the Committee
determines that compliance with Code Section 162(m) is required or desired, all
Awards granted under this Plan to Named Executive Officers shall comply with the
requirements of Code Section 162(m). In addition, in the event that changes are
made to Code Section 162(m) to permit greater flexibility with respect to any
Award or Awards under the Plan, the Committee may, subject to this Article 14,
make any adjustments it deem appropriate.
ARTICLE 15. CANCELLATION AND RESCISSION OF AWARDS
     The Committee may provide in the Award Agreement that if, at any time
during the period that any Award is or may yet become exercisable in whole or in
part, or at any time within six (6) months prior to, or after, the termination
of employment with the Company, a Participant engages in any “Detrimental
Activity” (as defined below), the Committee may, notwithstanding any other
provision in this Plan to the contrary, cancel, rescind, suspend, withhold or
otherwise restrict or limit any unexpired, unpaid or deferred Award as of the
first date the Participant engages in the Detrimental Activity, unless sooner
terminated by operation of another term of this Plan or any other agreement.
Without limiting the generality of the foregoing, the Agreement may provide that
the Participant shall also pay to the Company any gain realized by the
Participant from exercising all or any portion of the Awards hereunder during a
period beginning six (6) months prior to, or after, the date on which the
Participant enters into such activity.
     For purposes of this Agreement, “Detrimental Activity” shall include any of
the following: (i) engaging in any commercial activity in competition with any
part of the business of the Company; (ii) diverting or attempting to divert from
the Company business of any kind, including, without limitation, interference
with any business relationship with suppliers, customers, licensees, licensors
or contractors; (iii) making, or causing or attempting to cause any other person
to make, any statement, either written or oral, or conveying any information
about the Company which is disparaging or which in any way reflects negatively
upon the Company; (iv) engaging in any other activity that is inimical, contrary
or harmful to the interests of the Company, including influencing or advising
any person who is employed by or in the service of the Company to leave such
employment or service to compete with the Company or to enter into the
employment or service of any actual or prospective competitor of the Company, or
influencing or advising any competitor of the Company to employ or to otherwise
engage the services of any person who is employed by the Company or in the
service of the Company, or improperly disclosing or otherwise misusing any
confidential information regarding the Company; or (v) the refusal or failure of
a Participant to provide, upon the request of the Company, a certification, in a
form satisfactory to the Company, that he or she is in full compliance with the
terms and conditions of the Plan; provided, that the Committee may provide in
the Agreement that only certain of the restrictions provided above apply for
purposes of the Award Agreement.
     Should any provision to this Article 15 be held to be invalid or illegal,
such illegality shall not invalidate the whole of this Article 15, but, rather,
the Plan shall be construed as if it did not contain the illegal part or
narrowed to permit its enforcement, and the rights and obligations of the
parties shall be construed and enforced accordingly.

19



--------------------------------------------------------------------------------



 



ARTICLE 16. WITHHOLDING
     16.1 Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy federal, state and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any taxable event arising in connection with an Award under this Plan.
     16.2 Share Withholding. With respect to withholding required upon the
exercise of Options, or upon any other taxable event arising as a result of
Awards granted hereunder which are to be paid in the form of Shares,
Participants may elect, subject to the Committee providing for such right in the
Agreement, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to the minimum statutory total tax which could be
imposed on the transaction. All elections shall be irrevocable, made in writing,
signed by the Participant, and elections by Insiders shall additionally comply
with all legal requirements applicable to Share transactions by such
Participants.
ARTICLE 17. INDEMNIFICATION
     Each person who is or shall have been a member of the Committee, or the
Board, shall be indemnified and held harmless by the Company against and from
any loss, cost, liability or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company’s approval, or paid by him or her in satisfaction of any
judgment in any such action, suit or proceeding against him or her, provided he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf. The foregoing right of indemnification shall be in addition to
any other rights of indemnification to which such persons may be entitled under
the Company’s Articles of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.
ARTICLE 18. SUCCESSORS
     All obligations of the Company under the Plan, with respect to Awards
granted hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company.
ARTICLE 19. LEGAL CONSTRUCTION
     19.1 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein shall also include the feminine; the plural shall
include the singular and the singular shall include the plural.
     19.2 Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
     19.3 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

20



--------------------------------------------------------------------------------



 



     19.4 Regulatory Approvals and Listing. The Company shall not be required to
issue any certificate or certificates for Shares under the Plan prior to
(i) obtaining any approval from any governmental agency which the Company shall,
in its discretion, determine to be necessary or advisable, (ii) the admission of
such shares to listing on any national securities exchange or NASDAQ on which
the Company’s Shares may be listed, and (iii) the completion of any registration
or other qualification of such Shares under any state or federal law or ruling
or regulation of any governmental body which the Company shall, in its sole
discretion, determine to be necessary or advisable.
     To the extent applicable, if required by the then-current Section 16 of the
Exchange Act, any “derivative security” or “equity security” offered pursuant to
the Plan to any Insider may not be sold or transferred for at least six
(6) months after the date of grant of such Award. The terms “equity security”
and “derivative security” shall have the meanings ascribed to them in the
then-current Rule 16(a) under the Exchange Act.
     19.5 Securities Law Compliance. To the extent applicable, with respect to
Insiders, transactions under this Plan are intended to comply with all
applicable conditions of Rule 16b-3 or its successors under the Exchange Act. To
the extent any provisions of the Plan or action by the Committee fails to so
comply, it shall be deemed null and void, to the extent permitted by law and
deemed advisable by the Committee.
     19.6 Governing Law. To the extent not preempted by Federal law, the Plan,
and all agreements hereunder, shall be construed in accordance with and governed
by the laws of the State of Georgia.
     AS APPROVED BY THE BOARD OF DIRECTORS OF UNITED COMMUNITY BANKS, INC. ON
MARCH 15, 2007.

21